                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 KOLBY DUCKETT, DAVID SCHILLING,
 and DAVID HOLLOWAY,

          Plaintiffs,
 v.
                                                             No. 1:19-cv-00295
 CHIEF BRIAN HICKMAN, TED ROGERS,
 and THE CITY OF COLLEGEDALE,
 TENNESSEE,

            Defendants.

           FINAL WITNESS LIST OF DEFENDANT CHIEF BRIAN HICKMAN

         Pursuant to the scheduling order filed in this cause, and consistent with the Federal Rules

of Civil Procedure, Defendant Chief Brian Hickman, hereby appears, by and through counsel, and

submits the following witness list:

        Witnesses who this Defendant anticipates calling to testify at the trial of this matter:

      1. Brian Hickman
         c/o Benjamin K. Lauderback and
         Brian R. Bibb
         WATSON, ROACH, BATSON & LAUDERBACK, P.L.C.
         900 S. Gay St., Suite 1500
         Knoxville, TN 37902
         865-637-1700;

      2. Ted Rogers
         c/o Keith Grant
         Philip Aaron Wells
         ROBINSON, SMITH & WELLS, PLLC
         633 Chestnut Street, Suite 700
         Chattanooga, TN 37450
         423-756‐5051;

      3. Kristen Boyd
         c/o Keith Grant
         Philip Aaron Wells
         ROBINSON, SMITH & WELLS, PLLC




Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 1 of 7 PageID #: 472
      633 Chestnut Street, Suite 700
      Chattanooga, TN 37450
      423-756‐5051;

  4. Jack Sapp
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  5. Michael Westfield
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  6. Jamie Heath
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  7. Kolby Duckett
     c/o Janie Parks Varnell
     Bryan H. Hoss
     DAVIS & HOSS, P.C.
     850 Fort Wood Street
     Chattanooga, Tennessee 37403
     423-266-0605;

  8. David Schilling
     c/o Janie Parks Varnell
     Bryan H. Hoss
     DAVIS & HOSS, P.C.
     850 Fort Wood Street
     Chattanooga, Tennessee 37403
     423-266-0605;

  9. David Holloway
     c/o Janie Parks Varnell

                                       2

Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 2 of 7 PageID #: 473
      Bryan H. Hoss
      DAVIS & HOSS, P.C.
      850 Fort Wood Street
      Chattanooga, Tennessee 37403
      423-266-0605;

      Witnesses who this Defendant may call to testify at the trial of this matter, if
      necessary:

  1. Ethan White
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  2. Debbie Baker
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  3. Tim Johnson
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  4. Katie Lamb
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  5. Tom Turk
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700

                                             3

Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 3 of 7 PageID #: 474
      Chattanooga, TN 37450
      423-756‐5051;

  6. Paul Crosby
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

  7. James Hardeman;

  8. Robert Bedell
     c/o Janie Parks Varnell
     Bryan H. Hoss
     DAVIS & HOSS, P.C.
     850 Fort Wood Street
     Chattanooga, Tennessee 37403
     423-266-0605;

  9. Josh Booth
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

 10. Sheila Strange
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

 11. Burlon Hayworth
     c/o Keith Grant
     Philip Aaron Wells
     ROBINSON, SMITH & WELLS, PLLC
     633 Chestnut Street, Suite 700
     Chattanooga, TN 37450
     423-756‐5051;

 12. Cory Loftis

                                     4

Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 4 of 7 PageID #: 475
        c/o Keith Grant
        Philip Aaron Wells
        ROBINSON, SMITH & WELLS, PLLC
        633 Chestnut Street, Suite 700
        Chattanooga, TN 37450
        423-756‐5051;

  13. Laura O’Daniel
      c/o Keith Grant
      Philip Aaron Wells
      ROBINSON, SMITH & WELLS, PLLC
      633 Chestnut Street, Suite 700
      Chattanooga, TN 37450
      423-756‐5051;

  14. Robert O’Daniel
      c/o Keith Grant
      Philip Aaron Wells
      ROBINSON, SMITH & WELLS, PLLC
      633 Chestnut Street, Suite 700
      Chattanooga, TN 37450
      423-756‐5051;

  15. Michelle Toro
      c/o Keith Grant
      Philip Aaron Wells
      ROBINSON, SMITH & WELLS, PLLC
      633 Chestnut Street, Suite 700
      Chattanooga, TN 37450
      423-756‐5051;

  16. David Barto;

  17. Curtis Bowe
      707 Georgia Avenue, Suite 301
      Chattanooga, TN 37402
      423-475-6070;

  18. Any witness disclosed by any other party that is not objected to by this Defendant; and

  19. Any witness necessary for rebuttal.

       Consistent with Fed. R. Civ. P. 26(a)(3)(ii), portions of the deposition transcripts of each

of the three Plaintiffs may be used as necessary at the trial of this cause.



                                                  5

Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 5 of 7 PageID #: 476
       The parties have agreed that the Defendants may have through September 30, 2021 to

disclose expert witnesses. To the extent one or more expert witnesses are disclosed, this Final

Witness List will be timely supplemented to reflect such disclosure.

       This Defendant retains the right to supplement this witness list as the interests of justice

may so require it.



       RESPECTFULLY SUBMITTED this 10th day of September, 2021.

                                             CHIEF BRIAN HICKMAN


                                             By: /s/ Brian R. Bibb, BPR No. 031024
                                             BENJAMIN K. LAUDERBACK, BPR No. 020855
                                             BRIAN R. BIBB, BPR No. 031024
                                             WATSON, ROACH, BATSON &
                                             LAUDERBACK, P.L.C.
                                             900 S. Gay St., Suite 1500
                                             Knoxville, TN 37902




                                                6

Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 6 of 7 PageID #: 477
                                 CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

 Janie Parks Varnell                               Keith Grant
 Bryan H. Hoss                                     Philip Aaron Wells
 DAVIS & HOSS, P.C.                                ROBINSON, SMITH & WELLS, PLLC
 850 Fort Wood Street                              633 Chestnut Street, Suite 700
 Chattanooga, Tennessee 37403                      Chattanooga, TN 37450

       Dated this 10th day of September, 2021.


                                               /s/ Brian R. Bibb
                                               BENJAMIN K. LAUDERBACK
                                               BRIAN R. BIBB




                                                  7

Case 1:19-cv-00295-CHS Document 104 Filed 09/10/21 Page 7 of 7 PageID #: 478
